 



EXHIBIT 10.49

LEASE AGREEMENT

This agreement is made and entered into by and between
Lessor: Huang Xu, Xiu-Xiang (hereinafter called Party A)
Lessee: SINA. Com Online
Legal representative: Chiang, Fong-Nien (hereinafter called Party B)

Whereas, in consideration of the mutual covenants herein contained for lease and
of each act done hereunder by the parties hereto, it is mutually agreed as
follows:

I. Location of real asset: Location and rental area by Party B from Party A:

5F, No. 362, Dun-Hua S.Rd., Sec. 1, Ta An District, Taipei City, No. of
construction: 326, with area of 170.63 Pings, included two parking spaces in the
basement.

II. Term of Lease



(a)   The term of this LEASE shall commence from the 1st day of November 20 of
2004 to the 19st day of October of 2005, total one year.   (b)   20 days rent
free period for interior decoration is provided by Party A, which commence from
October. 9, 2004 till November. 19, 2004   (c)   Any party who agrees to
continue this lease agreement, shall serve three-month notice prior to the
expiration of this agreement. Both parties shall negotiate relative content of
lease agreement and sign up in one month before the rental term is terminated.

III. Rental:



(a)   Rental: Monthly rental amount is New Taiwan Dollars Two hundred Sixty Foir
thousand and Foir hundred Seventy Six only (included the Rental Income Tax)  
(b)   Payment: Payable rental shall be calculated per month. Party B shall give
Party A 12 checks, each with face value of monthly rental to be cashed on 1st
day of each rented month when sign this agreement. Rental shall be deemed
received only when the check is cashed and shall not be delayed.   (c)  
Withholding Tax Statement: Rental Income Tax shall be withheld and paid by Party
B per month and offer relative Withholding Tax Statement for the previous year
to Party A before Feb. 10 of the fiscal year. Party B shall be responsible for
any penalty to party A caused by the omission of Tax Statement.

VI. Security Deposit:

Party B shall pay New Taiwan Dollars one million as Security Deposit to Party A
when sign this agreement. Party A shall return the Security Deposit after
deduction of estimated Water, Electricity charge, Property Management Fee and
handling

 



--------------------------------------------------------------------------------



 



charge of waste matters, to party B by cash or sigh check without interest, when
Party A has settled all debt and vacated the leased premises. In compliance with
collected receipt, Party A shall refund the withheld money in excess. Party B
shall not have this Security Deposit under mortgage for any liabilities and only
served as indemnification when Party B breaches this agreement. No rental
deduction is allowed, meanwhile within the range of liabilities borne by Party B
in this agreement, no joint compensation can be requested by any third party.

V. Utilization limit:



(a)   Without written consent from Party A, Party B shall not transfer, assign,
sublet or by other alternative method to have other persons utilize the rented
premises or relative right, no matter in whole or in part.   (b)   Party B rent
this premises for office utilization, which shall not infringe the stipulated
utilization set up in relative act of construction, nor transact illegal
business and perform the administration obligation under good custodian.   (c)  
Party B shall obey relative regulations stipulated by law or governing
authority. In addition to the documents provided by Party A for the company
registration, Party B shall acquire necessary certificate and perform other
procedures for business and shall not do any illegal behavior or deposit
dangerous, explosive, prohibited or other stuffs that may influence the public
security. Party B shall be responsible for any offense and bear any compensation
in case of any third party or Party A’s damage.   (d)   During the rented
period, Party B shall abide provisions stipulated in Building & Apartment
Administration Act and administrating articles set up by the Administration
Board of this Building under good coordination in order not to disturb the
residents in this building. Party B shall be responsible in case of any
offences.

VI. Equipment and decoration



(a)   No alteration inside or outside the premises is allowed unless under Party
A’s consent. Agreed alteration shall infringe regulations in Art. 77, Art. 77-2
of Construction Law or hazard the original structure, whereas all the costs and
the security, cleaning and environmental responsibility during work shall be in
charge of Party B.   (b)   Both parties agree that the goods and/or the
appurtenances used for said alterations, which are permanently attached to the
Leased Building, such as the water pipes, electric wire, ceiling, floor, door
window and fittings, upon the expiry or cancellation of the lease period, shall
all become the possession of the

 



--------------------------------------------------------------------------------



 



      Party A. Party B shall not be entitled to demand any right of such goods
and / or appurtenances.

VII. Surrender of the leased premises:



(a)   Party B shall withdraw or manage the transfer registration of company when
the Lease Agreement is terminated or cancelled. Party B shall vacate everything,
including performed alteration on the premises and remove shop, as well restore
and surrender the leased premises under original status for normal utilization.
But According to current status, Party A may ask Party B to surrender the rented
premises in whole or in part under actual condition. (not included the personal
assets of Party B).   (b)   Party B shall vacate and surrender the leased
premises upon the termination or cancellation of Lease Agreement, otherwise
Party B shall remain liable to pay the Party A the two times rentals. Any
Payment for agreement infringement shall not interfere the petition right to
claim

VIII. Deposed stuff:

After surrender of leased premises, all furniture or miscellaneous matters left
by Party B shall be deemed as waste, which shall be handled by Party A, Party B
shall not have any objection. Relative handling charge shall be deducted when
Party A refund the Security Deposit to Party B.

VIIII. Advance termination



(a)   Party B shall deliver the rental check according to stipulated periods and
cash the check, as well utilize the rented premises, pay the charge and tax in
compliance with this agreement. Any deferment or breach shall be paid or
remedied within 10 days after receipt of written notice from Party A, otherwise
Party A may terminate this agreement.   (b)   When the agreement is terminated
under above-mentioned conditions, Party B shall pay one month’s rental to Party
A as penalty. Party A agree to return unearned or abated rental checks to Party
B when above mentioned penalty for agreement breach, rental in due and all tax
are settled by Party B, so as to surrender the rented premises according to this
agreement. Party A may have Payment Order or raise suit for any unpaid money,
Party B shall not have any objection.

X. Management under good custodian



(a)   Party B shall abide every clause set in this agreement and keeps the
rented premises under good custodian. Any damage of leased premises caused by
Party

 



--------------------------------------------------------------------------------



 



    A on his purpose or negligence or in case of any right or interest damage
for Party A or the third party. In case of the fire disaster, Party B shall
compensate relative damage or ruin of the leased premises, although no serious
fault is contributed to Party B.   (b)   Party B is entitled to terminate the
Lease Agreement when the leased premises go through fire, earthquake, typhoon,
war, riot or similar events and beyond the utilization. If the damage is in
part, Party B may give written repairing notice to Party A within 5 days after
the occurrence. In case of any influence of utilization, both parties shall
negotiate to reduce the rental percentage under bona fides. But when the damage
in part interfere the utilization for Party B, this Lease Agreement can be
terminated.   (c)   When hazard evaluation is petitioned for the security of
leased premises, party B shall pay relative charge when the finding results in
no danger. Party A shall pay evaluation charge when the finding results in
danger.

XI. Others



(a)   All water, electricity, gas, administration, telephone, clean and imposed
tax from Party B’s transaction and other repairing fee caused by Party B, from
the day when the leased premises are delivered to Party B till the day when
Party B surrenders the leased premises, shall be on Party B’s account. But the
tax on house and land shall be borne by Party A.   (b)   Party B shall obey
relative regulations or requirements from governing authority to manage the
security measures and business equipment and bears charges in concern. Any
infringement that causes the loss to party A or the third party or any damage or
penalty imposed by governing authority, Party B shall have the responsible to
indemnify.   (c)   Any loss of right or interest from Party A caused by Party
B’s infringement, Party B shall take complete legal liability, and bear the suit
charge, lawyer fee in case of legal action.   (d)   Party A shall arrange the
premises insurance, but Party B shall have insurance for his own decoration,
equipment or merchandise.

XII. Impose clause: following impose clauses shall be followed by both parties.



(a)   Party B shall return the leased premises to party A when the agreement is
due and no extension is managed. Party A shall return the security deposit to
Party B according to article 4 in this agreement.   (b)   Party B shall pay the
rental in compliance with the payment schedule and any penalty for the
infringement of this agreement.

 



--------------------------------------------------------------------------------



 



XIII. Service and governing law



(a)   Both parties agree to have their respective addresses in this agreement
for service. Any alteration shall be notified by written notice to opposite
party. When the notice can not be served and return, the served date is based on
the 1st registered mailing date by post office.   (b)   To give effect and
interpret the provisions of this Agreement, Lease Agreement in Chinese version
shall prevail. Any dispute shall be decided at Taipei District Court and
governed in accordance with the laws of the Republic of China.

XIV. This agreement is made in duplicate and becomes effective after signing by
their respective authorized representatives and each party shall hold one copy
as evidence.

     
Leased Agreement signed by :
   
Party A(the lessor):
  Party B(The lessee):
Huang Xu, Xiu-Xiang (with seal)
       SINA.com Online (with seal)
I.D. Card No.: H201376718
       Business Uniform No.:97172485
TEL: (O) 0953221886
       Legal representative:

       Chiang, Fong-Nien(with seal)
Address: 14F-3, No. 90,Sec1, Dun-Hua S
  Rd.     TEL: (02)2781-9126
          Taipei City
            I.D.card No.:Q120123160

       Agent: Yao, Ji-Fang (with seal)


       Address: 13F-1,No. 325, Chung

       Hsiao E. Rd. Sec. 4, Taipei City
Date: November 20, 2004
   

 